                       Case 2:19-cv-02374-KJM-JDP Document 94-2 Filed 09/09/21 Page 1 of 2


                   1   ANTHONY J. DECRISTOFORO, SBN 166171
                       anthony.decristoforo@ogletree.com
                   2   PAUL M. SMITH, SBN 306644
                       paul.smith@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   500 Capitol Mall, Suite 2500
                       Sacramento, CA 95814
                   5   Telephone:     916-840-3150
                       Facsimile:     916-840-3159
                   6
                       Attorneys for Defendant VELOCITY
                   7   TECHNOLOGY SOLUTIONS, INC.
                   8

                   9                                 UNITED STATES DISTRICT COURT

                  10                                EASTERN DISTRICT OF CALIFORNIA

                  11

                  12   GARRISON JONES,                                     Case No. 2:19-cv-02374-KJM-JDP

                  13                  Plaintiff,                           CERTIFICATE OF SERVICE

                  14          v.
                                                                           DATE:     September 16, 2021
                  15   VELOCITY TECHNOLOGY SOLUTIONS,                      TIME:     10:00 AM
                       INC.; SHAUNA COLEMAN, individually                  LOCATION: Courtroom 9, 13th Floor
                  16   and as H.R. Director of Velocity Technology
                       Solutions; CHRIS HELLER, individually and                     501 I Street
                  17   as General Counsel of Velocity Technology                     Sacramento, CA 95814
                       Solutions; STEVEN KLOEBLEN,
                  18   individually and as CEO of Velocity                 Complaint Filed: November 25, 2019
                       Technology Solutions; MICHAEL                       Trial Date:       None Set
                  19   BALDWIN, individually and as an employee            Magistrate Judge: Hon. Jeremy D. Peterson
                       of Velocity Technology Solutions.                   District Judge:   Hon. Kimberly J. Mueller
                  20
                                      Defendants.
                  21

                  22           I am and was at all times herein mentioned over the age of 18 years and not a party to the
                       action in which this service is made. At all times herein mentioned I have been employed in the
                  23   County of Sacramento in the office of a member of the bar of this court at whose direction the service
                       was made. My business address is 500 Capitol Mall, Suite 2500, Sacramento, CA 95814.
                  24

                  25          On September 9, 2021, I served the following document(s) on the attached service list:

                  26               1. REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
                                      FOR SUMMARY JUDGMENT; AND
                  27
                                   2. DECLARATION OF ANTHONY J. DECRISTOFORO IN SUPPORT OF
                  28                  REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
42729675_1.docx
                                      FOR SUMMARY JUDGMENT
                                                                          1                  Case No. 2:19-cv-02374-KJM-JDP
                                                                CERTIFICATE OF SERVICE
                       Case 2:19-cv-02374-KJM-JDP Document 94-2 Filed 09/09/21 Page 2 of 2


                   1   [X]     with the Clerk of the United States District Court of Eastern District of California, using the
                       CM/ECF System. The Court’s CM/ECF System will send an e-mail notification of the foregoing
                   2   filing to the following parties and counsel of record who are registered with the Court’s CM/ECF
                   3   System:

                   4   Garrison Jones                                       Plaintiff in Pro Per
                       P.O. Box 188911
                   5   Sacramento, CA 95818
                   6
                       [X]     BY MAIL: I placed the envelope for collection and mailing, following our ordinary business
                   7   practices. I am readily familiar with the practice of Ogletree, Deakins, Nash, Smoak & Stewart
                       P.C.’s practice for collecting and processing correspondence for mailing. On the same day that
                   8   correspondence is placed for collection and mailing, it is deposited in the ordinary course of business
                       with the United States Postal Service, in a sealed envelope with postage fully prepaid.
                   9

                  10   ☒      (Federal)      I declare that I am employed in the office of a member of the State Bar of this
                       Court at whose direction the service was made. I declare under penalty of perjury under the laws of
                  11   the United States of America that the above is true and correct.

                  12          Executed on September 9, 2021, at Sacramento, California.

                  13

                  14

                  15
                                                                               MARIA DAVIS
                  16

                  17

                  18

                  19                                                                                                 42729675.1


                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

42729675_1.docx   28

                                                                           2                   Case No. 2:19-cv-02374-KJM-JDP
                                                                 CERTIFICATE OF SERVICE
